843 F.2d 1387Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Antonio NELSON;  Kenold Antoine;  Roger Celestin;  VincentFremont;  Dieudonne Jean-Louis;  Oscar Laguerre;  AnasLouis;  Elourde St. Louis;  Louissant St. Louis;  JohnStrong;  Elites Telice;  Willie T. Thompson, Plaintiffs-Appellants,v.George WADE, Defendant-Appellee.
No. 86-2179.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 14, 1988.Decided:  April 5, 1988.

Gregory Scott Schell, Legal Aid Bureau, Inc., for appellants.
George Wade, appellee pro se.
Before DONALD RUSSELL, WIDENER and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
Appellants, migrant farmworkers who picked vegetables for farm labor contractor George Wade, filed suit alleging that Wade violated sections of the Migrant and Seasonal Agricultural Worker Protection Act (AWPA), 29 U.S.C. Secs. 1801, et seq., by not disclosing working conditions and by not documenting hours and wages.  The farmworkers also alleged that Wade failed to pay minimum wages, in violation of the Fair Labor Standards Act (FLSA), 29 U.S.C. Secs. 201, et seq.    A state law assault claim was appended to the suit by one of the farmworkers, Oscar Laguerre.


2
The district court conducted a bench trial, after which it determined that Wade violated the AWPA, and awarded each of the farmworkers $50 per violation;  that the farmworkers failed to establish minimum wage violations;  and that Wade did not assault Laguerre.  This appeal from the district court's adverse findings on the minimum wage claims followed.


3
We conclude that the district court's factual findings on the minimum wage claims were not "clearly erroneous."   See Anderson v. City of Bessemer City, 470 U.S. 564 (1985);  Fed.R.Civ.P. 52.  Although there was testimony that the farmworkers worked 8.5 hours per day during the fourteen weeks in question, the district court was entitled to discredit this testimony in light of Wade's payroll records which indicated that, for ten of the fourteen weeks, the farmworkers worked less than forty hours per week, and they were properly compensated.  These records supported the reasonable inference that the farmworkers made the minimum wage during the four weeks that no record of hours was kept.


4
We therefore affirm the district court's judgment.  We dispense with oral argument because the facts and legal arguments are adequately presented in the briefs and record and the decisional process would not be significantly aided by oral argument.


5
AFFIRMED.